DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2019 and 1/14/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 5 contains the limitation of where a ratio of an amount of movement of each of all the focusing lens groups included in the first optical system is constant.  Examiner is not sure as to what ratio is being described. As the limitation of claim 1 that claim 5 depends on has two or more focusing groups how the ration is constructed is unknown.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 2, 4-11 and 14 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Betensky et. al. (US 2004/0021953).

Regarding claim 1 Betensky teaches (figs. 1-10) an imaging optical system consisting of, in order from a magnification side;

and a second optical system (zoom relay) that re-forms the intermediate image on a reduction side imaging surface (para. 0062),
where the first optical system includes at least two focusing lens groups that move with different loci during focusing (para. 0118),
where in a case where paraxial ray tracing is performed in a state where a focal length of a whole system is normalized to 1 and rays parallel to an optical axis at a height h of 1 are made incident from a reduction side, assuming that an inclination angle of the rays incident into the focusing lens group closest to the magnification side with respect to the optical axis is u1, an inclination angle of the rays emitted from the focusing lens group closest to the magnification side with respect to the optical axis is u2, and units of a value of u1 and a value of u2 are radian,
Conditional Expression (1) is satisfied.
-0.3 < u1 – u2 < 0.3 (ynu calculation from para. 0070 yields u1-u2 = .0002)

Regarding claim 2 Betensky teaches (figs. 1-10) an imaging optical system, where assuming that the focal length of the whole system is f, an amount of change in back focal length in a case where only the focusing lens group closest to the magnification side moves by  | f | /100 toward the reduction side is ΔBf, and an amount of change in imaging position of a principal ray on a tangential image plane at a maximum angle of view in a direction of the optical axis in a case where only the 
Conditional Expression (2) is satisfied.
-0.5 < ΔBf / Δtas < 0.5 (from calculation using para. 0070 and 0077 yield a ΔBf / Δtas of 0.01)

Regarding claim 4 Betensky teaches (figs. 1-10) an imaging optical system, where the first optical system includes only two focusing lens groups (FG1,FG2, para. 0118).

Regarding claim 6 Betensky teaches (figs. 1-10) an imaging optical system, further comprising two optical axis deflection units that deflect the optical axis by 90° on a reflective surface (para. 0174).

Regarding claim 7 Betensky teaches (figs. 1-10) an imaging optical system, where the second optical system includes a zoom lens group that moves during zooming (para. 0068).

Regarding claim 8 Betensky teaches (figs. 1-10) an imaging optical system
 where the second optical system includes at least three zoom lens groups that move with different loci during zooming and a lens group that has a positive refractive power and that remains stationary on the reduction side during zooming (para. 0120 and 0078).

Regarding claim 9 Betensky teaches (figs. 1-10) an imaging optical system, where Conditional Expression (1-1) is satisfied.
-0.2 < u1 –u2 < 0.2 (ynu calculation from para. 0070 yields u1-u2 = .0002)

Regarding claim 10 Betensky teaches (figs. 1-10) an imaging optical system, where Conditional Expression (2-1) is satisfied.
-0.25 < ΔBf / Δtas < 0.25 (from calculation using para. 0070 and 0077 yield a ΔBf / Δtas of 0.01)

Regarding claim 11 Betensky teaches (figs. 1-10) an imaging optical system, where Conditional Expression (2-2) is satisfied.
0.0 < ΔBf / Δtas < 0.2 (from calculation using para. 0070 and 0077 yield a ΔBf / Δtas of 0.01)

Regarding claim 14 Betensky teaches (figs. 1-10) an imaging optical system comprising the imaging optical system according to claim 1 (para. 0064).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Betensky et. al. (US 2004/0021953) in view of  Amano (US 2016/0246037).

Regarding claim 13 Betensky teaches (figs. 1-10) an imaging optical system where a projection display device comprising:
a light valve from which an optical image is output based on image data; and the imaging optical system according to claim 1, where the imaging optical system projects the optical image, which is output from the light valve, onto a screen.
Amano teaches a similar lens system where a light valve is utilized for the utilization in a projection optical system (para. 0002).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the lens system as taught by Betensky with the light valve and output imager as taught by Amano for the benefit of a compact projection system.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872